IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mifflin County Housing Authority            :
                                            :
             v.                             : No. 2169 C.D. 2015
                                            : Submitted: June 3, 2016
Donald L. Carstetter,                       :
                                            :
                    Appellant               :


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                             FILED: July 14, 2016

             Donald L. Carstetter (Appellant) appeals pro se from an October 21,
2015 order of the Court of Common Pleas of Mifflin County (trial court) that lifted
a stay of execution of a writ of possession for a public housing unit rented by
Appellee Mifflin County Housing Authority (Housing Authority) to Appellant.
Finding no error, we affirm the order of the trial court.
             At the time these proceedings commenced, Appellant resided in a
public housing building owned by the Housing Authority at 1117 West Sixth Street
in Lewistown, Pennsylvania. (Certified Record (R.) Item 10, Complaint ¶¶2-4.)
On January 28, 2015, a Housing Authority staff member and a U.S. Department of
Housing and Urban Development (HUD) inspector performed an inspection of
Appellant’s unit. (Id. ¶5.) The Housing Authority alleges that during the course of
the inspection, Appellant became irate, verbally abusive to the HUD inspector and
raised his fist to the inspector, stating “I will put you in the hospital.” (Id. ¶¶6-8.)
            The Housing Authority subsequently initiated an ejectment action in
the Magisterial District Court of Mifflin County and on March 3, 2015, a
Magisterial District Judge entered judgment granting possession to the Housing
Authority. (R. Item 7, Notice of Judgment.) Appellant filed a notice of appeal of
the Magisterial District Judge’s ruling with the trial court on March 12, 2015, and
the prothonotary of the trial court entered a rule directing the Authority to file a
complaint. (R. Item 7.) The Housing Authority filed its complaint on April 1, 2015
and served it on Appellant by certified mail. (R. Item 10.) Appellant did not file
an answer to the complaint, and on May 14, 2015, the Housing Authority sent
Appellant a notice of intent to seek default judgment; this notice was sent by
certified mail to Appellant at his public housing unit address and was signed for as
received by Appellant’s daughter, Theresa Carstetter. (R. Item 11, Praecipe for
Entry of Default Judgment, Exs A-1, A-2.)        On July 17, 2015, the Housing
Authority filed a praecipe for entry of default judgment, which was entered by the
prothonotary that same day. (R. Item 11.) After no action was taken by Appellant
to reopen the default judgment, the Housing Authority filed a praecipe for a writ of
possession, and the writ was issued, on August 25, 2015. (R. Item 12.) Appellant
filed a petition for stay of execution of the writ of possession on September 4,
2015, and the trial court entered an order granting a stay pending a hearing in the
matter. (R. Item 13, Petition to Stay Execution; R. Item 15, Sept. 8, 2015 Order.)
            Following the hearing, the trial court entered an order on October 21,
2015 lifting the previously entered stay of execution of the writ. (R. Item 19.) The
Housing Authority then obtained a second writ of possession, and Appellant was
removed from the Housing Authority’s property on October 29, 2015. (R. Item 21,




                                         2
Praecipe for Writ of Possession/Writ of Possession; R. Item 39, Rule 1925 Opinion
at 1.) Appellant thereafter filed a timely notice of appeal with this Court.1
              Upon review, we conclude the trial court did not err in denying
Appellant’s petition for a writ of stay of execution. Rule of Civil Procedure
3162(b) provides that:

              Execution [of a writ of possession] may be stayed by the court
              as to all or any part of the property of the defendant upon its
              own motion or application of any party in interest showing
                    (1) a defect in the writ or service; or
                    (2) any other legal or equitable ground.

Pa. R.C.P. No. 3162(b). Appellant has not asserted that there are grounds for a
stay pursuant to Rule 3162(b)(1) based on any defect in the August 25, 2015 writ
of possession issued by the trial court or in the service of the writ upon Appellant.
Instead, Appellant argues pursuant to Rule 3162(b)(2) that execution of the writ of
possession should be stayed based on the legal ground that the Housing
Authority’s complaint in the trial court was not personally served upon him.
              The Rules of Civil Procedure Governing Actions and Proceedings
Before Magisterial District Judges (MDJ Rules) provide that where a defendant
aggrieved by a judgment in an action for the recovery of possession of real
property seeks to appeal, he must file a notice of appeal within 10 days of the entry
of judgment, along with a praecipe requesting the prothonotary to enter a rule on
the appellee to file a complaint within 20 days of the issuance of the rule. Pa.
R.C.P.D.J. Nos. 1001, 1002(B), 1004(B). Appellant filed his notice of appeal and


1
 Our review is limited to determining whether the findings of fact are supported by substantial
evidence, whether constitutional rights were violated or whether an error of law was committed.
Degelman v. Housing Authority of City of Pittsburgh, 67 A.3d 1287, 1289 n.1 (Pa. Cmwlth.
2013).


                                              3
praecipe on March 12, 2015; the prothonotary issued the rule directing the Housing
Authority to file a complaint within 20 days and Appellant promptly served the
notice of appeal and rule on the Housing Authority and filed a certificate of
service. (R. Item 7, Notice of Appeal/Praecipe to Enter Rule to File Complaint and
Rule to File; R. Item 9, Proof of Service.) The Housing Authority then filed its
complaint on April 1, 2015 accompanied by a notice to defend and a certificate of
service indicating service had been made on Appellant by certified mail with return
receipt requested. (R. Item 10.)
                 Rule 1005(D) of the MDJ Rules provides that service of a complaint
in response to an appeal from a ruling by a Magisterial District Judge may be made
“by leaving a copy for or mailing a copy to him at his address as shown in the
magisterial district court records.” Pa. R.C.P.D.J. No. 1005(D).2 The certificate of
service for the Housing Authority’s complaint indicates that service was made on
Appellant by certified mail addressed to his public housing unit, which was the
address for Appellant in the magisterial district court records and which Appellant
listed on his notice of appeal. (R. Item 10.) The Housing Authority produced a
copy of the return receipt form, which shows that the complaint was received by
Claudia Carstetter, Appellant’s wife, on April 4, 2015. (R. Item 14, Answer to
Petition for Stay of Execution, Ex. A; Sept. 17, 2015 Hearing Transcript (H.T.) at

2
    Rule 1005(D) provides in full:
         The party filing a complaint under Rule 1004 shall forthwith serve it upon the
         opposite party in the appeal by leaving a copy for or mailing a copy to him at his
         address as shown in the magisterial district court records mentioned in
         subdivision A of this rule. If the opposite party has an attorney of record either in
         the magisterial district court or court of common pleas proceeding, service upon
         the opposite party may be made upon the attorney of record instead of upon the
         opposite party personally.
Pa. R.C.P.D.J. No. 1005(D).


                                                  4
26-27.) At the hearing before the trial court, Appellant did not contest that the
return receipt reflected service by certified mail at his address, but he testified that
he did not recall personally receiving a copy of the complaint; in addition,
Appellant’s daughter, Theresa Carstetter, further stated that her mother may have
received the certified mail package but that she does not speak English well and
she may have therefore misplaced the package. (H.T. at 26-27.)
             We conclude that Appellant’s argument that service of the Housing
Authority’s complaint was improper is without merit. The record reflects that the
Housing Authority complied with MDJ Rule 1005(D) by mailing the complaint to
him at the address he provided in magisterial district court records. The fact that
Appellant did not personally receive the package from the letter carrier or sign the
return receipt form is irrelevant; unlike the Rule of Civil Procedure related to
service of original process by mail, MDJ Rule 1005(D) does not mandate that
delivery be restricted only to the party or his authorized agent but instead only
provides that the complaint be mailed to the party’s address. Compare Pa. R.C.P.
No. 403 with Pa. R.C.P.D.J. No. 1005(D). Service of all legal papers other than
original process is complete upon mailing, establishing a rebuttable presumption of
notice of the filing that cannot be rebutted through testimony alone. Pa. R.C.P. No.
440(b); Wheeler v. Red Rose Transit Authority, 890 A.2d 1228, 1231 (Pa. Cmwlth.
2006). Appellant did not present evidence to rebut the presumption of receipt and,
in fact, both he and his daughter conceded that the delivery was made at
Appellant’s address. Furthermore, Appellant is entitled to no special benefit as a
pro se litigant in this matter and is not excused from compliance with generally
applicable procedural rules as a result of his ignorance of the law. Commonwealth
v. Blakeney, 108 A.3d 739, 766 (Pa. 2014); Green v. Harmony House North 15th
Street Housing Association, Inc., 684 A.2d 1112, 1114-15 (Pa. Cmwlth. 1996).

                                           5
             Appellant also argues that the trial court erred in not granting the stay
of execution of the writ of possession pursuant to Rule 3162(b)(2) based upon
equitable grounds related to his health. Appellant averred at the trial court hearing
that he suffered from severe inflammation of his rectum and lower colon, an ulcer
in his lower colon, extreme chronic pain, fecal incontinence, blood in his stool,
type 2 diabetes and high blood pressure, and presented medical records related to
his gastroenterological treatment. (H.T. at 17-19, Carstetter Ex. 1.) Appellant
argued that evicting him from his public housing unit would mean that he would be
living in his car without access to his medicine and that such conditions could lead
to his death. (H.T. at 19-20.) The trial court found that while Appellant’s medical
records did document inflammation and ulceration of the rectum, high blood
pressure and diabetes, these medical records did not include an opinion that he
would be in grave medical harm if he were evicted from his residence. The trial
court thus held that Appellant’s medical condition did not amount to adequate
equitable grounds to stay execution of a writ of possession pursuant to Rule
3162(b)(2). We conclude that the trial court did not abuse its discretion in making
this determination.
             Finally, Appellant argues that the Magisterial District Judge who
initially heard the ejectment action committed numerous errors of law and failed to
accord him due process in that proceeding. Initially, we note that no transcript of
the magisterial proceeding was maintained in the record that would afford this
Court an opportunity to evaluate Appellant’s contentions. In any event, the matter
on appeal before this Court is solely confined to addressing whether the trial court
erred or abused its discretion in refusing to grant the stay of execution of the writ
of possession. Appellant was provided the opportunity to litigate this matter anew
and raise any issue regarding the magisterial district court proceedings in the trial

                                          6
court.3 However, though Appellant did appeal the Magistrate’s ruling, he did not
file an answer to the Housing Authority’s complaint, did not respond to the
Housing Authority’s notice of intention to file for default judgment and did not file
a petition to reopen the default judgment. Appellant’s arguments related to the
proceedings before the Magisterial District Judge are accordingly waived.
              For the foregoing reasons, the order of the trial court lifting the stay of
execution of the writ of possession is affirmed.




                                            ____________________________________
                                            JAMES GARDNER COLINS, Senior Judge




3
  See Pa. R.C.P.D.J. No. 1007(A) (“The proceeding on appeal shall be conducted de novo in
accordance with the Rules of Civil Procedure that would be applicable if the action was initially
commenced in the court of common pleas.”)


                                               7
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Mifflin County Housing Authority      :
                                      :
            v.                        : No. 2169 C.D. 2015
                                      :
Donald L. Carstetter,                 :
                                      :
                   Appellant          :


                                   ORDER


            AND NOW, this 14th day of July, 2016, it is hereby ORDERED that
the order of the Court of Common Pleas of Mifflin County in the above-captioned
matter is AFFIRMED.


                                    ____________________________________
                                    JAMES GARDNER COLINS, Senior Judge